In an action for specific performance to compel defendant to take delivery of certain shares of stock, and to direct the payment therefor, plaintiffs appeal from an order of the Supreme Court, Kings County, entered January 19, 1977, which (1) granted defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (subd [a], par 1) and (2) denied their cross motion for summary judgment. Order modified by deleting so much thereof as granted defendant’s motion to dismiss the complaint, and substituting therefor a provision denying the said motion. As so modified, order affirmed, with $50 costs and disbursements to appellants. Dismissal of the complaint was improperly granted. In our opinion, triable issues of fact have been presented. Gulotta, P. J., Hopkins, Latham and Cohalan, JJ., concur.